Citation Nr: 0939457	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-33 452	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for a right ankle 
condition, to include as secondary to the service-connected 
disability of status post retained foreign body, right great 
toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1978.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  


FINDINGS OF FACT

1.  In an unappealed July 2003 rating decision, the RO denied 
service connection for a right ankle condition.

2.  The evidence associated with the claims file subsequent 
to the July 2003 decision is cumulative or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a right ankle 
condition, to include as secondary to the service-connected 
disability of status post retained foreign body, right great 
toe.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In a March 2006 letter, issued prior to the initial 
adjudication of the claim to reopen, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection and of the evidence required under Kent, 
supra, regarding new and material evidence to reopen a 
previously denied claim.  The letter specifically told him of 
the reasons for the prior denial.  They satisfied the second 
and third elements of the duty to notify by informing the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, in another March 2006 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment and VA treatment records and 
records of VA examinations.  

The Veteran's representative has argued that VA has an 
obligation to provide further VA examinations in order to 
obtain a medical opinion.  The representative argues that the 
examination and opinion obtained in connection with the 
Veteran's original claim for service connection was 
inadequate.  VA, however, has no duty to provide further 
examinations until the previously denied claim is reopened.  
38 C.F.R. § 3.159(b)(4)(ii) (2009).  As this claim has not 
been reopened, there is no obligation to provide further 
examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

The Veteran contends that he has a currently demonstrated 
right ankle condition, secondary to his service-connected 
right great toe condition.  He has made no new contentions 
with regard to this issue.

He has previously contended that as a result of the surgical 
procedure he had to remove a retained foreign body from his 
great right toe, a service connected disability, he has 
problems with his right ankle; which include chronic 
throbbing pain, nerve damage, and instability and giving out 
of the right ankle.  See April 2003 VA examination report.

In an unappealed July 2003 rating decision, the RO denied the 
Veteran's claim for service connection for a right ankle 
condition, based on a finding that there was no evidence of 
the disability during service, and the fact that the evidence 
did not show that the Veteran's right ankle condition is 
related to his service-connected right foot disability.  The 
Veteran's claim to reopen was received in February 2006.  

At the time of the July 2003 decision, the evidence of record 
included service treatment records; outpatient treatment 
records from the VA Medical Center in Providence, Rhode 
Island (Providence VAMC) dated from November 2000 to January 
2003; and the reports of VA examinations conducted in March 
2003 and April 2003, which showed the presence of a right 
ankle condition (early degenerative changes confirmed by X-
ray) many years after service.  The record also included a 
July 2003 addendum to the April 2003 VA examination report in 
which the nurse practitioner who conducted the examination 
opined that the Veteran's right ankle condition is less 
likely than not related to his service-connected right foot 
condition.  

The evidence received after the July 2003 decision includes 
outpatient treatment records from the Providence VAMC dated 
from May 2003 to December 2005 and the report of a VA 
examination of the right foot conducted in April 2004.  This 
evidence continues to show the presence of a right ankle 
condition many years after service.  It also shows that the 
Veteran sprained his right ankle in a job-related accident in 
August 2004, and that his injury required the use of an ankle 
brace.  Although new, this evidence is not material in that 
it does not show that the Veteran has a current right ankle 
disability related to his active military service or his 
service-connected right foot disability.  This was the basis 
for the prior denial.

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the Veteran's 
claim.


ORDER

New and material evidence to reopen claim for entitlement to 
service connection for a right ankle disability, to include 
as secondary to the service-connected disability of status 
post retained foreign body of the right great toe, has not 
been received and the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


